It was an action of trover for a canoe, in which it was proved for the plaintiff that the defendant borrowed the canoe from him, and some time afterwards came to him and apologized for not having returned it, as he ought to have done, when the plaintiff said it made no difference, as he had not needed it. The plaintiff then called a witness, who proved that the defendant brought the canoe to his (the witness's) dock, which *Page 73 
was a safe place for it, and left it there; that a short time afterwards the canoe was missing from the dock, and about two months from the time it was left there by the defendant the witness saw it some distance off, stranded on the beach and broken up. The defendant's counsel contended that, as the defendant had taken the canoe under a         (99) bailment, and no demand and refusal to deliver it had been proved, he could not be charged with a conversion of it unless he had actually destroyed it, and moved the court to instruct the jury that there was no evidence of a conversion to be left to them. This instruction the court refused to give, saying that there was some evidence of a conversion, the weight of which, however, was entirely with the jury, and that if they were satisfied from it that the defendant had actually destroyed the canoe, they should find for the plaintiff. The jury found for the plaintiff, and judgment being rendered accordingly, the defendant appealed to the Supreme Court.
This action is trover. If there be a deprivation of property of the plaintiff, it will constitute a conversion, though there be no acquisition of property by the defendant. Keyworth v. Hill, 3 B. and A., 687. If the property had been lost by the bailee, or stolen from him, or had been destroyed by accident or from negligence, this action could not have been sustained, but case would have been the proper remedy. 2 Saund., 47; Packard v. Getman, 4 Wend., 613; Ross v. Johnston, 5 Burr., 2285. To sustain this action of trover the defendant must have been proven to have been an actor and to have made an injurious conversion or done an actual wrong. Salk., 655; Peake, 49. The judge informed the jury that if they were satisfied from the evidence that the defendant had actually destroyed the canoe, they might find for the plaintiff. The defendant, however, insisted that there was no evidence that he was an agent in the destruction of the property, and, without some evidence upon this point, the judge should charge the jury to find for the defendant. The judge said there was some evidence of a conversion, the weight of which was left entirely with the jury. It seems to us that there was some evidence from which the jury might infer that the defendant was an agent in the destruction of the            (100) property. The defendant had placed the canoe in the dock of the witness, which was a place of safety, and a short time afterwards it was missing, and in two months it was found broken up on the beach. It is not pretended that the canoe was removed from the dock by the winds; no presumption arises that the bailor removed it; the bailee had a right to remove it; and, in the absence of all other proof, the jury might presume that he, who had a right to remove, did remove the canoe, and, *Page 74 
the canoe being afterwards found broken up, the jury might presume, in the absence of other evidence, that it was broken up by the agency of him who had the control and management of the property. The judgment must be
PER CURIAM.                                                    Affirmed.
Cited: Powell v. Hill, 64 N.C. 172; R. R. v. Baird, 164 N.C. 256.
(101)